Title: To James Madison from Levi Lincoln, 6 July 1802
From: Lincoln, Levi
To: Madison, James


Sir
Washington July 6th 1802.
I have the honor to forward a letter recd by the last mail from the District attorney of Vermont respecting the strange affair referred to in the accompanying papers which you some time since enclosed to me. I am Sir most respectfully yours
Levi Lincoln
 

   
   RC and enclosure (DNA: RG 59, LOAG). RC docketed by Brent. For the enclosed letter from David Fay to Lincoln, 29 June 1802 (3 pp.; docketed by Brent), see n. 1. The “accompanying papers” have not been found.



   
   Sometime in December 1801 Edward Thornton informed JM of the lieutenant governor of Lower Canada’s disquiet over reports of “some ill-digested plots to disturb the tranquillity” of that province. In the course of the conversation, Thornton dropped the names of “person⟨s⟩ of some influence in the States bordering on Low⟨er⟩ Canada, who had been pointed out as engage⟨d⟩ in exciting disaffection and revolt in the province.” Among these were William Hull and Ira Allen, both of whom had been involved in a previous attempt to subvert British authority in Canada (Thornton to Hawkesbury, 27 Dec. 1801 [PRO: Foreign Office, ser. 115, 9:173–75]; Chilton Williamson, Vermont in Quandary, 1763–1825 [Montpelier, Vt., 1949], pp. 223–41). JM passed the information on to Levi Lincoln, who wrote the district attorney for Vermont, David Fay, and asked him to investigate the rumors. Fay concluded that no conspiracy existed, blaming some of the agitation on a confidence man named Rogers who “had devised a plan for swindling money from the ignorant and credulous in and near the vicinity of Montreal.” As for Ira Allen, Fay wrote, he had been in a French prison “in the winter of 1800 when it is said this combination commenced,” returning to America in early 1801 (Fay to Lincoln, 29 June 1802).


